Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 1/29/2021.  Applicant has elected Group I, corresponding to claim 1-10. Invention Group II, corresponding to claims 11-22, is withdrawn from further consideration.

Specification
The specification submitted 9/5/2019 has been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019 and 5/7/2020 have been considered by the examiner.
	
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal protective layer on the surface of the pure boron layer” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites “a circuit element first epitaxial layer” however the examiner does not know how that literally relates to “a first epitaxial layer” of the preceding limitation. For the sake of compact prosecution, the examiner interprets this as a typographical error, and uses the following claim interpretation for this office action: “a circuit element on the first epitaxial layer”.

Dependent claims 2-10 inherit the same indefiniteness.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US # 20170338257) in view of Agam (US # 20180315747).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Muramatsu teaches a method of fabricating an image sensor (see Figs. 4 and corresponding text), the method comprising:
forming a first epitaxial layer (402) on a substrate (401);
forming a circuit element (403) on the first epitaxial layer;
thinning the substrate to generate a thinned substrate ([0043]), the thinned substrate exposing at least a surface portion of the first epitaxial layer ([0043]);
forming a second doped layer (a doped layer is formed due to layer 306 diffusing boron into the bottom of layer 402) on the exposed portion of the first epitaxial layer; and 
forming a pure boron layer (406; see [0042]) on the second doped layer,
wherein forming the second doped layer includes generating a p-type dopant concentration gradient in the second epitaxial layer such that a first layer portion of the second epitaxial layer has a lower p-type dopant concentration than a subsequently formed second layer portion of the second epitaxial layer, and a highest p-type dopant concentration of the second epitaxial layer is adjacent to the pure boron layer (due to the nature of diffusion, the bottom portion of 402 would have a gradient: highest B concentration in a portion near the pure boron 

Although Muramatsu discloses much of the claimed invention, it does not explicitly teach the method comprising forming a second layer epitaxially, further comprising generating the p-type dopant concentration gradient in the second epitaxial layer by gradually increasing a concentration of a p-type dopant used during formation of the second epitaxial layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below.

For example, Agam teaches a similar method of forming a semiconductor device comprising forming a first layer (22) and second layer (22) epitaxially ([0045]). Furthermore, it would be expected that if an epitaxial process is being used, then the doping would be performed as claimed to get the result taught in Muramatsu: generating the p-type dopant concentration gradient in the second epitaxial layer by gradually increasing a concentration of a p-type dopant used during formation of the second epitaxial layer

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the second doped layer taught in Muramatsu, as suggested by Agam. Specifically, the modification suggested by Agam would be to employ a method comprising forming a second layer epitaxially on the backside of the 


Regarding Claim 2, Muramatsu teaches the method of claim 1, wherein the p- type dopant comprises boron (caused by boron diffusion; [0022, 42]).

Regarding Claim 3, Muramatsu teaches the method of claim 1, wherein forming the second epitaxial layer comprises utilizing a gas containing elemental boron at a temperature lower than about 350°C ([0029, 38, 39] teaches that deposition processes should be much less than 450 deg C due to the presence of metal interconnects). Thus using epitaxial thermal techniques would need to use low temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 

Regarding Claim 5, Muramatsu teaches the method of claim 1, wherein the method further comprises depositing an anti-reflection layer (408) on a surface of the pure boron layer (see Fig. 3G).

Regarding Claim 6, Muramatsu teaches the method of claim 1, wherein the method further comprises depositing a metal protective layer (407) on the surface of the pure boron layer (407 is “on” 406 in the sense that there is direct physical contact).

Regarding Claim 7, Muramatsu teaches the method of claim 1, wherein the method further comprises attaching a handling wafer (404) to the first epitaxial layer over the circuit elements prior to thinning the substrate (Fig. 4C vs. 4D).

Regarding Claim 9, Muramatsu teaches the method of claim 8, wherein the method further comprises exposing the vias after forming the pure boron layer (The layer 402B prevents exposure of the vias until after layer 406 is formed).


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US # 20170338257) in view of Agam (US # 20180315747) and further in view of de Fresart (US # 5272096).

Regarding Claim 4, although Muramatsu in view of Agam discloses much of the claimed invention, it does not explicitly teach the method of claim 3, wherein forming the second epitaxial layer comprises growing said second epitaxial layer using molecular-beam epitaxial growth.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, de Fresart teaches forming epitaxial layers comprising using molecular-beam epitaxial growth (col. 3 lines 49-55 teaches various epitaxial formation methods).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the epitaxial technique taught in Muramatsu in view of Agam, as suggested by de Fresart. Specifically, the modification suggested by de Fresart would be to employ a method wherein forming the second epitaxial layer comprises growing said second epitaxial layer using molecular-beam epitaxial growth. At the time of the claimed invention a person having ordinary skill in the art, looking to optimize a method of forming epitaxial layers would have a limited numbers of known epitaxial techniques. The teachings of de Fresart would have made it obvious to try each of these in optimizing a photosensor manufacturing method. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known KSR Int'l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).


Regarding Claim 10, Muramatsu in view of Agam teaches the method of Claim 1, wherein forming the second epitaxial layer (see the rejection of claim 1) comprises utilizing a deposition process at a temperature lower than about 450°C ([0029, 38, 39] teaches that deposition processes should be much less than 450 deg C due to the presence of metal interconnects). Thus using epitaxial thermal techniques would need to use low temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Muramatsu teaches an overlapping temperature range.” See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious.

Although Muramatsu in view of Agam discloses much of the claimed invention, it does not explicitly teach the method of claim 10, wherein forming the second epitaxial layer comprises utilizing a plasma-enhanced chemical vapor deposition process.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the epitaxial technique taught in Muramatsu in view of Agam, as suggested by de Fresart. Specifically, the modification suggested by de Fresart would be to employ a method wherein forming the second epitaxial layer comprises utilizing a plasma-enhanced chemical vapor deposition process. At the time of the claimed invention a person having ordinary skill in the art, looking to optimize a method of forming epitaxial layers would have a limited numbers of known epitaxial techniques. The teachings of de Fresart would have made it obvious to try each of these in optimizing a photosensor manufacturing method. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899